DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 12/16/2020. Claims 1 amended.  Claims 2-19 are cancelled. Claims 20-38 are newly added. Claims 1, and 20-38 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Terminal Disclaimer

The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10,805,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone conversation with Leah Raddatz (Reg. No. 78987) on 04/20/2022. 
 The application has been amended as follows:
Cancel claims 33-38

Allowable Subject Matter
Claims 1, and 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates a method for end-to-end encryption of electronic mail includes: receiving an email encrypted according to a first encryption protocol and designating a recipient within an external domain; verifying encryption protocol supported by the recipient's mail client; in response to a recipient exclusion database identifying the recipient, encrypting the email to a less-robust encryption protocol supported by the recipient mail client and transmitting the email to the !recipient; in response to the recipient exclusion database excluding the recipient and the recipient mail client supporting the first encryption protocol, transmitting the email encrypted according to the first encryption protocol to the recipient; and, in response to the recipient exclusion database excluding the recipient and the recipient mail client not supporting the first encryption protocol, generating a notification email including a hyperlink to a secure webpage containing content of the email and transmitting the notification email to the recipient.

The closest relevant prior art made of record are:
Price (US2009/0157823) teaches A computer readable storage medium includes executable instructions to identify when a security policy cannot be applied by a supported secure email machine to a received email message and thus the email message is routed to an auxiliary secure email machine. Secure email policies are applied to the email message at the auxiliary secure email machine. The email message is then routed from the auxiliary secure email machine to the supported secure email machine.
Antoun(US2016/0070905) teaches The disclosed computer-implemented method for detecting attempts to transmit sensitive information via data-distribution channels may include (1) identifying an attempt to transmit a file through a data-distribution channel, (2) comparing, using an image-matching technique, the file with at least one known sensitive file that is both stored in an image format and protected by a data-loss-prevention policy, (3) determining, based on the results of the image-matching technique, that the file violates the data-loss-prevention policy, and (4) performing a security action in response to determining that the file violates the data-loss-prevention policy. Various other methods, systems, and computer-readable media are also disclosed.
Ayres (US2014/0020044A1) teaches System and methods for the implementation and/or enforcement of an email policy for an organization's email system are presented. A Data Loss Prevention (DLP) policy may be implemented on top of the email system. In one embodiment, the DLP policy may comprise modules and/or processing that tests emails for such sensitive data within emails. If an email comprises such sensitive data, then the DLP policy directives may specify processing to be applied as part of each stage of mail processing, from authoring to mail processing on the server and delivery. A single policy may be authored and managed that will apply the policy directives uniformly across all aspects of the message lifecycle. Each of the message policy enforcement systems may evaluate the single policy definition and apply the policy directives in a manner consistent with the contextual evaluation of the policy.
Castelli (US7,620,690) teaches A privacy control system provides a centralized process for managing unsubscribe requests to unsolicited communications. The system receives reports of unsolicited communications, determines and follows the corresponding unsubscribe processes, and tracks the success of unsubscribe requests. The system can unsubscribe an individual or group of individuals through the centralized process, recording and monitoring the success of the request, independent of the email client used by the individuals.
Landis (US2006/0101124) teaches A method for mass email transmission in a client-server environment is provided that includes preparing and sending at least one email content by a client computer over a protocol not traditionally designed for email transmission that is received by a bulk emailing server computer using the non-email protocol. The bulk emailing server, preparing at least one bulk email message based on the received email content and then populates a bulk email recipient list with at least one destination email address that is used by the bulk emailing server for sending a plurality of at least one email messages to an email destination address in the bulk email recipient list, wherein the bulk email sending is performed using a standard email protocol.
Liebmann (US2013/0080775) teaches At least a portion of a transmission of an outgoing first email from a first email account to at least a second email account is encrypted. Second email address data is changed corresponding to the second email account to cause replies to the first email intended for the second email account to be sent to an intermediate device prior to being routed to the second email account. Replies to the first email are then sent to the intermediate device and sent over one or more encrypted channels. Replies to the first email including the changed email address data are decoded to identify the second email address data associated with the second email account. A reply to the first email is then sent to the second email account based on the identified second email address data.
Patil (US2008/0168026) teaches an email content management method, system and program are provided for mapping subsets of electronic mail (email) message content sent to one or more recipients with the same or similar names. Subsets of email message content are accentuated and designated for a predetermined recipient. Coordinates of the accentuated content are automatically generated and stored in a message recipient mapping table with display attributes and the email ID of the designated recipient. The recipient's email client receives the email, and if the recipient's email ID is present in the recipient mapping table, corresponding message content coordinates are retrieved and their associated display attributes are applied. The entirety of the email message content is displayed with subsets of the message content designated for the recipient accentuated according to their respective display attributes.
Arena (US2010/0124332) teaches a system includes a sending access point and a receiving access point. The sending access point divides a data stream into sets of packets, encrypts a first set of packets using a first encryption protocol, encrypts a second set of packets using a second encryption protocol, where the second encryption protocol is different from the first encryption protocol, transmits, using a first channel over a wireless network, the first set of packets, and transmits, using a second channel over the wireless network, the second set of packets. The receiving access point receives the first set of packets and the second set of packets, decrypts the first set of packets using the first encryption protocol, and decrypts the second set of packets using the second encryption protocol.
Erikson (US2009/0070866) teaches Systems and methods for email monitoring and providing sender notification of security levels for outbound email recipients prior to transmission or sending of emails.
Fang (US2010/0148044) teaches a method and a device for negotiating encryption information are provided. In one embodiment, the method for negotiating encryption information includes: obtaining information about encryption capabilities of a first device and information about encryption capabilities of a second device; determining encryption information applicable to the first device and the second device according to the information about encryption capabilities of the first device and the information about encryption capabilities of the second device; and sending the encryption information to the first device and the second device, wherein the encryption information serves as a basis for encrypting and/or decrypting data streams between the first device and the second device. Embodiments of the present invention ensure security of data streams transmitted between a Telephony Client (TC) and a Telephony Server (TS).
Fredette (US2004/0243837) teaches a process and communication equipment is provided for secured e-mail using security associations between mail domains of the Internet. E-mail passes though at least one device having a list of security associations. The sending domain equipment verifies the name of the destination domain of each e-mail received from its mail server based on a list of existing security associations. If there is no security association, the e-mail receives an identifier and is transferred to the receiver. If there is no identical communication equipment at the receiver, the e-mail is transferred in transparent state. If there is identical communication equipment at the receiver side, the e-mail is verified by the receiving equipment for an identifier and transferred to the receiver. If there is an entry in the security association list, the e-mail is transmitted in a secured state using the security parameters of the destination domain.
Langoulant (US2008/0307077) teaches a technique of configuring an email client application to set up a user's email account on the email client application. In one embodiment, the email client application requests the user to input an email address and a password and based on the email address, the email client application determines the corresponding email server providing the email service. Then, the email client searches stored information regarding the email service or server and automatically sets up an email account based on the stored information.
LeVasseur (US2007/0005713) teaches an e-mail system is disclosed that overcomes many deficiencies of, but is backward compatible with, existing e-mail systems. Embodiments of the system may include various features, including but not limited to: (1) secure transfer of e-mail messages, without the need for users to replace existing e-mail clients or to change e-mail addresses; (2) tracking of all actions performed in connection with an e-mail transmission; (3) the ability for a recipient to view information about an e-mail message, optionally including information about how other addressees have responded to it, before deciding whether to retrieve the e-mail message; (4) the aggregation of entire e-mail conversations into a single threaded view; (5) the ability to include both private and public messages in a single e-mail communication; (6) sender control over downstream actions performed in connection with an e-mail message; (7) flexible control over cryptographic methods used to encrypt emails messages for storage.


However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “encrypting the first email according to a second encryption protocol less robust than the first encryption protocol, the second encryption protocol included in the first set of encryption protocols; in response to receiving a second email encrypted according to a third encryption protocol, the second email sent by the sender at the first domain and designating a second recipient address at a third domain; generating a notification email comprising a hyperlink to a secure webpage containing content of the second email and an encryption opt out option; in response to selection of the encryption opt out option, serving an electronic contract for authorizing less robust encryption of inbound emails, sent from the first domain to the second recipient Page 3 of 14Serial No.: 17/014,905 Attorney Docket No.: PAUB-M01-US2 address and for assuming liability by a recipient associated with the second recipient address for data loss for inbound emails from the first domain to the second recipient address; and - in response to execution of the electronic contract, appending the recipient exclusion list with the second recipient address” in view of other limitations of claim 1 and steps or elements as recited in the independent claim 25. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “ generating a notification email comprising a hyperlink to a secure webpage rendering content of the first email; and " transmitting the notification email to the recipient address;  in response to selection of the hyperlink at the recipient mail client executing on a computing device, serving the secure webpage rendering content of the first email and an encryption opt out option to a web browser executing on the computing device;  in response to selection of the encryption opt out option, serving an electronic contract for disabling encryption of emails, sent from the first domain to the recipient address, to the recipient address; and in response to the execution of the electronic contract, updating the recipient exclusion list to include the recipient address; encrypting the second email according to a second encryption protocol less robust than the first encryption protocol, the second encryption protocol included in the set of encryption protocols” in view of other limitations of claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497